Citation Nr: 0627761	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  04-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent evaluations for tinnitus 
in each ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1994 to August 
1997.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent evaluation, the maximum evaluation 
authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent evaluations for tinnitus in each ear.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not ensured 
strict compliance with the provisions of the VCAA.  However, 
a remand is not necessary, because, as explained below, there 
is no reasonable possibility that any action  could change 
the outcome in this case.  Manning v. Principi, 16 Vet. App. 
534, 542 (2002) (holding that when the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter, the VCAA has no effect on the appeal); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000) (holding that the 
VCAA is not applicable to matters involving pure statutory 
interpretation).  Rather, current interpretation of the 
regulations applicable in this case dictates such outcome.

B.  Analysis

The veteran seeks separate 10 percent evaluations for 
tinnitus in both of his ears.  VA evaluates tinnitus under 
Diagnostic Code 6260, which was revised, effective June 23, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation may be assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent evaluation 
could be assigned tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 23, 
2003 versions of Diagnostic Code 6260 required the assignment 
of dual 10 percent evaluations for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
included all claims for compensation for tinnitus filed prior 
to June 13, 2003 and those involving requests for disability 
evaluations in excess of 10 percent for tinnitus.

Recently, the Federal Circuit reversed the Court's decision 
in Smith and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing a single 10 percent 
evaluation for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation of Diagnostic Code 6260.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes separate 10 percent evaluations for tinnitus in 
each ear.  The veteran's claim for this benefit must 
therefore be denied under both the former and revised 
criteria for rating tinnitus.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Separate 10 percent evaluations for tinnitus in each ear are 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


